Citation Nr: 0710228	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  03-29 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The issue of entitlement to service connection for coronary 
artery disease, claimed as secondary to service-connected 
diabetes mellitus, was pending when the case was before the 
Board in April 2006.  The case was remanded for additional 
development.  The RO granted service connection for the 
coronary artery disease by way of a rating decision dated in 
December 2006.  Notice of the rating action was provided that 
same month.  

Although the one-year period to submit a notice of 
disagreement with the rating action has not yet expired, 
there is no indication in the claims folder that the veteran 
has expressed any disagreement with the December 2006 rating 
action that granted service connection.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of 
disagreement (NOD) regarding disability compensation level 
separate from prior NOD regarding issue of service 
connection).  Consequently, the Board does not have 
jurisdiction to address any downstream element associated 
with the now service-connected coronary artery disease.  

The Board notes that the RO, in an April 2001 rating 
decision, denied service connection for hypertension on a 
direct basis and also determined that the veteran was not 
entitled to a presumption of service connection for 
hypertension based on Agent Orange exposure.  The RO 
determined that the veteran's hypertension, which pre-existed 
service, was not permanently aggravated by military service, 
and presumptive service connection was not warranted because 
hypertension was not a disease associated with Agent Orange 
exposure.  See 38 C.F.R. § 3.309(e).  The veteran did not 
appeal the decision and it became final.  38 U.S.C.A. 
§ 7105(c)(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).  

In a November 2001 rating decision, the RO granted service 
connection for diabetes mellitus with peripheral neuropathy, 
erectile dysfunction, and macular edema, and assigned a 60 
percent disability rating, effective from June 2000.

In a September 2002 statement, the veteran specifically 
asserted that his hypertension is related to or are caused by 
his service-connected diabetes mellitus.  Based on this 
correspondence and subsequent correspondence from the 
veteran, the Board will proceed with the adjudication of his 
secondary service connection claims.  If he wishes to reopen 
his previously denied service connection claim on a direct 
basis for hypertension, he must submit new and material 
evidence since the April 2001 rating decision has become 
final.  See 38 C.F.R. § 3.156 (2006).


FINDINGS OF FACT

1.  The veteran is service-connected for diabetes mellitus 
with peripheral neuropathy, erectile dysfunction, and macular 
edema.

2.  The veteran's hypertension is not caused, or aggravated 
by his service-connected diabetes mellitus.


CONCLUSION OF LAW

Service connection for hypertension that is the result of, or 
aggravated by a service-connected disability is not 
warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is also required to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The veteran submitted his current claim in September 2002.  
The RO wrote to the veteran in October 2002.  The letter 
advised the veteran of the evidence necessary to substantiate 
a claim for service connection.  The veteran was informed of 
VA's responsibilities in the development of his claim, what 
he should do to help, and to submit evidence to VA.  The 
veteran responded with an authorization for the RO to obtain 
records from Dr. Cross.  

The veteran's claim was initially denied in February 2003.  

The RO again wrote to the veteran in March 2004.  That letter 
informed him of the evidence required to substantiate his 
claim for service connection on a secondary basis, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The veteran was also 
informed of the evidence of record.  

The Board remanded the veteran's case in April 2006.  The 
Appeals Management Center (AMC) wrote to him that same month.  
The veteran was informed of VA's responsibilities in the 
development of his claim, what he should do to help, and to 
submit evidence to VA.

The veteran submitted a statement and additional medical 
evidence in response to the letter from the AMC in May 2006.

The AMC wrote to the veteran in June 2006.  The letter 
provided information similar to that from April 2006.  The 
veteran responded that he had no additional information or 
evidence to submit in July 2006.

The veteran was issued a supplemental statement of the case 
(SSOC) in December 2006.  The SSOC reviewed the evidence 
added to the record and informed the veteran that his claim 
remained denied.  

The veteran has not alleged any prejudice in the development 
of his claim.  He has effectively participated in the 
development of his claim.  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e). This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.

The veteran submitted private treatment records and 
identified sources of treatment.  VA obtained both private 
and VA medical records.  The veteran was afforded VA 
examinations and his case was remanded for additional 
development.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

The record also reflects that the originating agency re-
adjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

The veteran was advised as to how disability ratings and 
effective dates are assigned, as required under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), in letters dated in April 
2006, and June 2006.  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

The law provides that service connection may be granted for a 
disability if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Also, when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. 
§ 3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the United States Court of Appeals for Veterans Claims 
(Court), specifically Allen v. Brown, 7 Vet. App. 439 (1995).  
The prior regulation addressed whether a service connected 
disability was the cause of a secondary disability.  The 
Allen decision provides for consideration of whether a 
service connected disability aggravates a nonservice 
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).  

Although the RO did not cite to the change in regulation in 
its SSOC the veteran's claim was still adjudicated on the 
two-pronged basis, causation and aggravation.  There is no 
prejudice to the veteran in the RO's failure to cite to the 
change in regulation as the regulation codified the holding 
from Allen.

The veteran asserts that his service-connected diabetes has 
caused and/or aggravated his hypertension.  

The medical evidence of record establishes that the veteran 
was diagnosed with diabetes mellitus and hypertension in 
December 1986.  The diagnoses are contained in unidentified 
medical records for the period from July 1959 to February 
1997.  The records show that the veteran was treated for his 
hypertension from the initial diagnosis until February 1997.  
The records do not reflect any opinion that the diabetes 
mellitus either caused or aggravated the veteran's 
hypertension.

Associated with the claims folder are private medical records 
from Walker Baptist Regional Medical Center for the period 
from April 1995 to October 1999 and from the veteran's 
physician, C. D. Cross, II, M.D. for the period from December 
1997 to August 2002.  The records do not contain any evidence 
to support the veteran's theory of causation or aggravation.  

Dr. Cross submitted a statement in June 2000 wherein he made 
a generalized statement about the veteran having been exposed 
to dioxin while serving in Vietnam and implied that such 
exposure may have been responsible for the development of 
several of the veteran's medical conditions.  Dr. Cross did 
not make any reference to a connection between the veteran's 
diabetes mellitus and his hypertension.  

Also of record are VA treatment records for the period from 
1996 to 2001.  The records denote ongoing treatment for the 
veteran's hypertension but do not provide any connection 
between his diabetes and hypertension.  

The veteran was afforded a VA examination in January 2003.  
The examiner conducted a review of the claims folder and the 
medical records therein.  She also took a history from the 
veteran.  The examiner noted that the veteran was diagnosed 
with hypertension at approximately the same time he was 
diagnosed with his diabetes.  The examiner concluded that the 
veteran's hypertension was essential and not secondary to his 
diabetes.

Hypertension can be defined as a systolic blood pressure 
above 140 millimeters of mercury (mmHg), or a diastolic blood 
pressure above 90 mmHg.  Stedman's Medical Dictionary 831 
(26th ed. 1995).  Essential hypertension is hypertension 
without a known cause.  Id.

The Board denied the veteran's claim, relying on the 
examiner's opinion, in August 2004.  The veteran appealed 
that decision.  The veteran's attorney and VA's General 
Counsel filed a Joint Motion requesting that the Court vacate 
the Board's decision.  The Joint Motion maintained that the 
Board had not considered the veteran's claim for service 
connection on the basis of aggravation as required by Allen, 
supra.  The Court granted the Joint Motion for remand in 
September 2005 and returned the case to the Board.

The Board remanded the case to allow for the VA examiner to 
provide an addendum to the original opinion and to address 
the issue of aggravation.

The examiner again reviewed the claims folder in April 2006.  
She noted the veteran's history of a diagnosis for his 
hypertension and diabetes mellitus in 1986.  The examiner 
concluded that the veteran's hypertension was essential in 
nature.  The examiner further concluded that the hypertension 
was neither caused by nor aggravated by the veteran's 
diabetes mellitus.

Upon review of all of the evidence of record, both lay and 
medical, the Board finds that the preponderance of the 
evidence is against the claim.  There is no objective medical 
evidence to show that the veteran's hypertension was caused 
or aggravated by his service-connected diabetes mellitus.  
The medical records show that the two disorders were 
diagnosed at nearly the same time and have been treated on a 
continuous basis since 1986.  The VA examiner has reviewed 
all of the evidence of record on two occasions and provided 
opinions that the diabetes has not caused or aggravated the 
hypertension.  There is no medical evidence of record to the 
contrary.  The veteran's claim for service connection for 
hypertension, claimed as secondary to service-connected 
diabetes mellitus, must be denied.

The only evidence in support of the veteran's current claim 
are his contentions.  The veteran is capable of presenting 
lay evidence regarding the symptoms of his hypertension.  
However, where, as here, a medical opinion is required to 
diagnose the condition and to provide a nexus of causation or 
aggravation by his service-connected disability, only a 
qualified individual can provide that evidence.  As a 
layperson, the veteran is not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Since a clear preponderance of the evidence is against the 
claim of entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus, 
the reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002)38 C.F.R. § 3.102 (2006).  


ORDER

Service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus is denied.



____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


